Title: From James Madison to Thomas Jefferson, 11 December 1798
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Decr. 11. 1798
According to your favor by Mr. Richardson, I expect the pleasure of seeing you in the course of the present Week. Be so good as to bring a memorandum from your nailery of the amount of my debt to it. I had hoped that you were possessed of the aid of Mr. Chuning & his young men, but the Bearer Mr. W. Whitten tells me the contrary. Mr. C. left this saturday was two weeks, & promised to ride up to Monticello the day following. It has been impossible to spare L. Whitten. He has been under the spur to keep the way prepared for the Plasterers, and to finish off a number of indispensable jobbs always overlooked till the execution is called for. The Fredg paper of the 7th inst: contains the official confirmation from Nelson of the destruction of the French fleet as first brought from Cadiz. Adieu Affecly.
Js. Madison Jr
Please to forward the inclosed safely.
